Exhibit 99.1 Energy XXI Reports Audited Fiscal Year-end Results And Provides Operational Update · 3P reserves estimated at 310 MMBOE; $10.9 billion in PV-10 · Drilling program continues to deliver with Big Sky 3, Monte Carlo 2 wells · Fiscal 2014 capital program targets volume growth and free cash flow HOUSTON – Aug. 20, 2013 – Energy XXI (NASDAQ:EXXI) (AIM: EXXI) today announced fiscal fourth-quarter and full-year financial and operating results for the period ended June30, 2013, and provided an operational update. For the 2013 fiscal fourth quarter, adjusted earnings before interest and other, taxes, depreciation, depletion and amortization (adjusted EBITDA) was $208.6million on revenues of $314.3million, as volumes averaged 46,800 barrels of oil equivalent per day (BOE/d), 62percent of which was oil.These results compare with 2012 fiscal fourth-quarter adjusted EBITDA of $223.1million on revenues of $341.9million and volumes of 47,600 BOE/d.Net income available for common shareholders in the 2013 fiscal fourth quarter totaled $59.2million, or $0.72 per diluted share, compared with fiscal 2012 fourth-quarter net income available for common shareholders of $78.3million, or $0.93 per diluted share. For the full fiscal year ended June 30, 2013, adjusted EBITDA was $738.0 million, compared with $850.7million generated in fiscal 2012.Fiscal 2013 net income available for common shareholders was $150.6million, or $1.86 per diluted share, on revenues of $1.2 billion and production of 43,100BOE/d.These results compare with net income available for common shareholders for fiscal 2012 of $316.7million, or $3.85 per diluted share, on revenues of $1.3 billion and production of 44,100 BOE/d. “Fiscal 2013 was a good year in terms of better defining our portfolio’s opportunity set, including the upside of horizontal drilling, which contributed to the previously announced 50 percent growth in proved reserves,” EnergyXXI Chairman and CEO John Schiller said.“We continue to see excellent results from our oil-focused drilling program.Our fiscal 2014 capital program is designed to generate free cash flow while increasing production.If full-year production averages the current rate of about 47,000 BOE/d, volumes will increase 10 percent year over year.” -1- Year-end Reserves The company’s June 30, 2013 fiscal year-end proved reserves were estimated at 179 million barrels of oil equivalent (MMBOE), up approximately 50 percent from the June 30, 2012 fiscal year-end reserves.Energy XXI added 62MMBOE of proved reserves through discoveries, extensions of existing fields and performance revisions, in addition to 13 MMBOE through acquisitions, while producing 15.7MMBOE. The all-sources reserves replacement rate was 475 percent. Netherland Sewell & Associates, Inc. (NSAI), independent oil and gas reserves consultants, audited the year-end reserves estimates.All of the company’s proved reserves are in the Gulf of Mexico or U.S. Gulf Coast, 61 percent are proved developed, 75 percent are liquids (of which 95 percent is crude oil and condensate), and 25 percent are natural gas.The tables set forth below provide additional information relating to the company’s reserves, including cost-incurred data. The following fiscal year-ended June 30, 2013 estimated proved, probable and possible reserves attributable to the company’s net interests in oil and gas properties were prepared by in-house reservoir engineers and audited by NSAI. June 30,2013 Oil NGL Gas Equivalent PV10% (MBBL) (MBBL) (MMCF) (MBOE) $ )1 Proved Developed Producing Proved Developed Non-Producing Proved Undeveloped Proved Reserves Probable Proved+Probable Possible Proved+Probable+Possible 1Before tax, as of June 30, 2013, using prices of $108.24/per barrel of oil and $3.63/MCF ($91.60/per barrel of oil and $3.44/MMBTU base before differentials & BTU), based on the SEC-prescribed first-of-the-month average prices for the preceding 12 months -2- Exploration and Development Activity At the West Delta 73 field (100% WI / 83% NRI), the Big Sky 3 well was drilled to 11,600 feet MD/ 7,995 feet TVD and currently is being brought online with a 1,283-foot lateral in the F-30 sand.Big Sky 3 represents the fifth consecutive successful completion from this horizontal program.The next horizontal well, Hulk, currently is being drilled to a total depth of 12,200 feet MD/ 9,300 feet TVD, targeting the H-35 sand. The Java well at Main Pass 61 (WI 100% / 78% NRI) was drilled to 9,676 feet MD/ 7,148 feet TVD and brought online in late July 2013 producing 1,400 Bbl/d of oil and 1,600 Mcf/d of natural gas, gross, with flowing tubing pressure of 400 psi from the J-6 sand.The Monte Carlo 2 well, spud in late July 2013, was drilled to 8,521 feet MD/ 7,129 feet TVD, encountering 43 feet of net pay in the J-6 sand.The well has been successfully completed and currently is being brought online. In the company’s shallow-water salt dome exploration play, the Heron well (25% WI/ 17.8% NRI), located on Main Pass Block 295 and operated by Apache, has been drilled to 13,170 feet MD/ 13,160 feet TVD.A liner has been set and the well will resume drilling toward multiple primary target sands trapped against a salt dome with a proposed depth of 20,000 feet TVD.As announced, the well previously encountered 76 feet of net oil pay in two sands, as identified with wireline logging equipment. The Merlin well (50% WI/ 41% NRI), located on Vermilion Block 178, was spud in mid-June and currently is drilling below 14,115 feet MD/ 12,165 feet TVD.Energy XXI is the operator at Merlin, which is targeting multiple oil and gas sands trapped against a salt dome, with a proposed depth of 19,750 feet MD/ 15,700 feet TVD. Within the ultra-deep exploration program with Freeport-McMoRan, the Lomond Northprospect (18% WI/ 13% NRI) in the Highlander area, located primarily in St. Martin Parish, Louisiana, is drilling below 25,100 feet toward a proposed total depth of 30,000 feet.The well is targeting Eocene, Paleocene and Cretaceous objectives below the salt weld.The Lineham Creekexploration prospect (9% WI/ 6.75 NRI), located onshore in Cameron Parish, Louisiana, is acquiring cores in the sidetrack wellbore below 23,000 feet, toward a target depth of 30,500 feet. -3- Capital Expenditures The company’s capital program for fiscal year 2014, which began July 1, 2013, is estimated at $660 million. Development drilling and recompletions account for $330 million of planned spending, with exploration drilling targeting approximately $126 million, $46 million of which is associated with the ultra-deep joint venture.Facilities spending is estimated at $80 million, which includes approximately $67 million for construction of a new platform at West Delta 73.Seismic costs are expected to total $34 million, primarily related to wide azimuth data acquisition, while abandonment costs are estimated at $31 million. The remainder of the capital budget for fiscal 2014 is allocated to general and administrative and land costs. Capital expenditures for fiscal year 2013 totaled $858 million, including $42 million of abandonment costs and excluding $161 million spent on acquisitions. ENERGY XXI (BERMUDA) LIMITED RECONCILIATION OF GAAP TO NON-GAAP MEASURES (In Thousands, except per share information) (Unaudited) As required under Regulation G of the Securities Exchange Act of 1934, provided below are reconciliations of net income to the following non-GAAP financial measure: Adjusted EBITDA.The company uses this non-GAAP measure as a key metric for the management of the company and to demonstrate the company's ability to internally fund capital expenditures and service debt. Quarter Ended June 30, Year Ended June 30, Net Income as Reported $ Total other expense Depreciation, depletion and amortization Income tax expense Adjusted EBITDA $ Adjusted EBITDA Per Share Basic $ Diluted $ Weighted Average Number of Common Shares Outstanding Basic Diluted -4- ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) June 30, ASSETS Current Assets Cash and cash equivalents $ — $ Accounts receivable Oil and natural gas sales Joint interest billings Insurance and other Prepaid expenses and other current assets Derivative financial instruments Total Current Assets Property and Equipment Oil and natural gas properties - full cost method of accounting, including $422.6 million and $418.8 million of unevaluated properties not being amortized at June 30, 2013 and 2012, respectively Other property and equipment Total Property and Equipment, net of accumulated depreciation, depletion, amortization and impairment Other Assets Derivative financial instruments Equity investments Debt issuance costs, net of accumulated amortization and other assets Total Other Assets Total Assets $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Notes payable Deferred income taxes — Asset retirement obligations Derivative financial instruments 40 — Current maturities of long-term debt Total Current Liabilities Long-term debt, less current maturities Deferred income taxes Asset retirement obligations Other liabilities Total Liabilities Commitments and Contingencies Stockholders’ Equity Preferred stock, $0.001 par value, 7,500,000 shares authorized at June 30, 2013 and 2012, respectively 7.25% Convertible perpetual preferred stock, 8,000 shares issued and outstanding at June 30, 2013 and 2012, respectively — — 5.625% Convertible perpetual preferred stock, 813,188 and 814,117 shares issued and outstanding at June 30, 2013 and 2012, respectively 1 1 Common stock, $0.005 par value, 200,000,000 shares authorized and 79,425,473 and 79,147,340 shares issued and 76,485,910 and 78,837,697 shares outstanding at June 30, 2013 and 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income, net of income taxes Treasury stock, at cost, 2,938,900 shares at June 30, 2013 ) — Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ -5- ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF INCOME (In Thousands, except per share information) Quarter Ended June 30, Year Ended June 30, (Unaudited) Revenues Crude oil sales $ Natural gas sales Total Revenues Costs and Expenses Lease operating expense Production taxes Gathering and transportation Depreciation, depletion and amortization Accretion of asset retirement obligations General and administrative expense Loss (gain) on derivative financial instruments ) ) ) Total Costs and Expenses Operating Income Other Income (Expense) Loss from equity method investees ) — ) — Interest income and other ) 71 Interest expense ) Total Other Expense ) Income Before Income Taxes Income Tax Expense Net Income Induced Conversion of Preferred Stock — 10 — Preferred Stock Dividends Net Income Available for Common Stockholders $ Earnings per Share Basic $ Diluted $ Weighted Average Number of Common Shares Outstanding Basic Diluted -6- ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Quarter Ended June 30, Year Ended June 30, (Unaudited) Cash Flows From Operating Activities Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, depletion and amortization Deferred income tax expense Change in derivative financial instruments Proceeds from sale of derivative instruments 25 — Other – net ) Accretion of asset retirement obligations Loss from equity method investees — — Amortization and write-off of debt issuance costs and other Stock-based compensation Changes in operating assets and liabilities Accounts receivable ) Prepaid expenses and other current assets ) ) ) Settlement of asset retirement obligations ) Accounts payable and accrued liabilities Net Cash Provided by Operating Activities Cash Flows from Investing Activities Acquisitions ) Capital expenditures ) Insurance payments received — — Change in equity method investments ) Proceeds from the sale of properties ) — Other 13 13 ) Net Cash Used in Investing Activities ) Cash Flows from Financing Activities Proceeds from the issuance of common and preferred stock, net of offering costs Conversion of preferred stock to common — ) — ) Repurchase of company common stock ) — ) — Dividends to shareholders - common ) — ) — Dividends to shareholders - preferred ) Proceeds from long-term debt Payments on long-term debt ) Debt issuance costs and other ) 79 ) ) Net Cash Provided by (Used in) Financing Activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $
